Citation Nr: 0110641	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-11 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in May 1971 after more than 20 years of 
active military service.

Service connection was previously denied for a left knee 
disorder by an October 1971 rating decision.  The veteran was 
informed of this decision, and did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The RO appears to have made an implicit 
determination that new and material evidence had been 
presented, in that it noted the prior denial and found that 
the underlying service connection claim was not well 
grounded.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996), and VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  Service connection was previously denied for a left knee 
disorder by an October 1971 rating decision.  The veteran was 
informed of this decision, including his right to appeal, and 
did not appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a left knee disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1971 rating decision denying service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 4005(c) (1970) (38 U.S.C.A. § 7105(c) (West 1991)); 
38 C.F.R. § 19.153 (1971) (38 C.F.R. § 20.1103 (2000)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a left 
knee disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The evidence on file at the time of the last 
prior denial includes the veteran's service medical records.  
Records dated November 19, 1952, initially state that the 
veteran was being treated for an injured left knee that 
occurred while making a practice run with the fire 
department.  However, this same notation, and all subsequent 
records, identify the injury as having occurred to the right 
knee.  (Emphasis added).  This includes an X-ray of the right 
patella which revealed no bony abnormalities of the patella 
or knee joint.  These records show that the veteran was 
ultimately assessed with acute synovitis of the right knee, 
which was due to his having fallen on a wheel bolt of a 
truck.  No chronic left knee disability is shown in the 
service medical records.  In fact, the veteran was found to 
have no significant abnormalities of his spine and joints on 
service examinations conducted in July and October 1950, 
while his lower extremities were consistently evaluated as 
normal on service examinations conducted in June 1954, August 
1954, November 1966, August 1968, February 1970, September 
1970, January 1971, and his March 1971 retirement 
examination.  However, it was noted on the November 1966 
examination that the veteran reported that he had experienced 
ache, crack, and pain of his knees for 13 years, and that he 
had never received medical treatment therefor.  At the time 
of his February 1970 examination, the veteran reported 
popping of the left knee on occasion.  

At an August 1971 VA medical examination, the veteran 
reported, among other things, that in 1954 he stepped and 
hurt his left knee, but he was on flying status so it did not 
give him too much trouble.  However, it still hurt 
occasionally, but nothing serious.  Further, the veteran 
stated that he struck his knee against a lug bolt on a fire 
truck.  He also stated that his left knee felt that it had 
swelled some, at times, that it tended to lock but had not 
actually locked nor had he had true giving away of the knee.  
Examination of the left knee revealed complete range of 
motion.  There was no laxity of the cruciate or collateral 
ligaments.  Additionally, the meniscus shearing test was 
considered negative for internal derangement.  X-rays taken 
in conjunction with this examination showed the left knee 
structure to definitely be abnormal.  It was stated that the 
intercondyloid eminence was roughened and the tibial plateaus 
was flattened.  Based on the foregoing, the examiner 
concluded that no orthopedic disease was demonstrated in the 
left knee.

Service connection was denied for residuals of a left knee 
injury by the October 1971 rating decision.  It was stated 
that the service medical records showed the veteran was 
hospitalized in November 1952 with a history of an injured 
left knee while making "practice run and fire department."  
It was also stated that the recent VA examination showed no 
orthopedic disease demonstrated in the left knee.

The veteran was informed of the October 1971 rating decision 
by correspondence dated in that same month.  Further, this 
correspondence informed the veteran about his right to appeal 
the adverse decision to the Board, and he did not appeal.

The additional evidence submitted in conjunction with the 
veteran's request to reopen includes an October 1999 private 
medical report.  Among other things, this report noted that 
the veteran stated he had injured his left knee while in 
service 40 years earlier, and that he had had pain on and off 
since that time which had worsened over the last ten years.  
Following examination of the veteran, which included X-ray 
studies, the examiner's assessment was moderate to severe 
degenerative arthritis of the left knee.  

In the December 1999 rating decision, the RO denied service 
connection for a left knee disorder as not well grounded.  
The RO noted that the claim had been previously denied in 
October 1971, and that the veteran requested to reopen this 
claim by submitting private medical evidence of a current 
left knee disability.  However, the RO found that there was 
no medical evidence to show that the veteran's current left 
knee disorder was related to an acute injury in service 
during 1954 (when the veteran stated he struck a lug bolt 
with his left knee).  Accordingly, the RO concluded the claim 
was not well grounded.

The veteran appealed the December 1999 rating decision to the 
Board.  In his Notice of Disagreement, he asserted, among 
other things, that he had orthopedic appointments at the VA 
hospital in Phoenix, Arizona, in 1995.  In his Substantive 
Appeal, he contended that the 1971 VA medical examination had 
been cursory, and that no X-rays were taken.  He maintained 
that his left knee was injured in January 1954, and 
identified fellow service-men who witnessed the injury.  
Additionally, he reported that he sought medical treatment 
during service, but that no X-rays were taken, and he was 
only given medication for pain.  He also described his 
current left knee symptomatology.  Further, the veteran has 
asserted that degenerative arthritis does not surface 
immediately, but over a period of time.  

In a February 2001 statement, the veteran's representative 
contended that the veteran's left knee disorder was secondary 
to his service-connected low back disorder.  See 38 C.F.R. § 
3.310(a) (Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury).  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See VCAA [to 
be codified at 38 U.S.C. § 5103A(f)]. 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    


Analysis.  In the instant case, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a left knee 
disorder.  As indicated above, there was no medical evidence 
of a current left knee disorder at the time of the last prior 
denial.  The additional evidence submitted to reopen the 
veteran's claim includes medical evidence of a current left 
knee disorder; specifically, degenerative arthritis of the 
left knee.  Since this evidence goes to the reason for the 
last prior denial, the Board finds that it bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In short, this constitutes new and material 
evidence under 38 C.F.R. § 3.156(a).  

For the reasons stated below, the Board concludes that 
additional development is required for a full and fair 
adjudication of the veteran's underlying claim of service 
connection for a left knee disorder.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a left knee 
disorder, the claim is reopened.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As mentioned above, the VCAA, which was signed into law on 
November 9, 2000, provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Further, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time particularly since the RO denied the 
claim as not well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

As mentioned above, the veteran reported in his Notice of 
Disagreement that he received medical treatment in 1995 at 
the VA hospital in Phoenix, Arizona.  However, no such 
records appear to be on file.  Under the law, VA medical 
records which are in existence are constructively of record 
and the failure of the RO or the Board to consider any such 
pertinent records might constitute clear and unmistakable 
error, even though such evidence was not actually in the 
record assembled for appellate review.  Section 3 of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) to be codified at 38 U.S.C.A. 
§ 5103A(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); 
VAOPGCPREC 12-95.  In circumstances such as these, the Board 
will not speculate as to the probative value, if any, of VA 
medical records not on file.  Consequently, the Board 
concludes that a remand is necessary to obtain these records.

The veteran has contended that his left knee disorder is due 
to his having injured the knee in 1954 when on a practice run 
with the fire department.  However, the only notation of such 
an injury in the service medical records was in November 
1952, and the vast majority of these records reflects that 
the injury was to the right knee.  Nevertheless, it is noted 
that the veteran identified fellow servicemen in his 
Substantive Appeal as having witnessed this injury.  In light 
of the VCAA's enhanced duty to notify a claimant of the 
evidence necessary to substantiate his or her claim for VA 
benefits, the Board is of the opinion that the veteran should 
be given the opportunity to present additional evidence in 
support of his account of the in-service injury.  This 
evidence may include buddy statement from the individuals 
identified by the veteran in his Substantive Appeal.

The Board is also of the opinion that a medical examination 
is necessary to determine the current nature and etiology of 
the veteran's left knee disorder.  In addition to the 
veteran's account of a left knee injury in 1954, the service 
medical records reflect that he complained of bilateral knee 
problems at the November 1966 service examination, and left 
knee problems at the February 1970 service examination.  
Further, X-rays taken of the left knee at the August 1971 VA 
medical examination - which was within the veteran's first 
post-service year -  found that the knee was definitely 
abnormal.  Moreover, the veteran's representative has 
contended that the left knee disorder may be secondary to the 
service-connected low back disorder.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in con-junction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  However, when the examination is scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.

For the reasons stated above, this case is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
knee problems.  After securing any 
necessary release, the RO should obtain 
those records not on file.

Even if the veteran does not respond, the 
RO should follow up on the veteran's 
report of medical treatment in 1995 at 
the VA hospital in Phoenix, Arizona.

3.  The veteran should be advised to 
submit evidence in support of his account 
of a left knee injury in 1954.  Among 
other things, this evidence may include 
buddy statements from the individuals 
identified by the veteran in his 
Substantive Appeal as having witnessed 
this injury.

4.  After obtaining any additional 
records to the extent possible, the 
veteran should be accorded an examination 
to determine the current nature and 
etiology of his left knee disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner must express 
an opinion as to whether it is as likely 
as not that the veteran's current left 
knee disorder is causally related to his 
period of active duty.  Further, the 
examiner should also express an opinion 
as to whether it is as likely as not that 
the left knee disorder is causally 
related to the service-connected low back 
disorder.

If the examiner cannot provide the 
requested opinions without resorting to 
speculation, it should be so stated.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After completing any additional development deemed necessary, 
the RO should readjudicate the issue on appeal in light of 
any additional evidence added to the records assembled for 
appellate review.  If the benefit requested on appeal is not 
granted to the veteran's satisfaction, the veteran should be 
furnished a Supplemental Statement of the Case and an 
opportunity to respond.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 



